DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-2, 6-7, 9, 16-17 are amended.
Claim 5 is cancelled.
Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
Claims 1-4, 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Huang (US Pub 2015/0179128) discloses an erasing unit for image sticking in a liquid crystal display device, comprising (see par 0004; discloses a shutdown voltage detection circuit and a shutdown residual elimination functional circuit are integrated in the gate driver, and the gate driver has a high integration and can be directly applied to the display apparatus to eliminate the shutdown residual): a controlling circuit, configured to receive a first controlling signal, and output a second controlling signal in response to a voltage of the see fig. 2; shutdown voltage detection circuit 201; see par 0023; discloses when the voltage supply is shut down, the shutdown voltage detection circuit 201 can detect the variation of a supply voltage, when the supply voltage is less than a predetermined threshold, the shutdown voltage detection circuit outputs a control signal,); a charging and discharging circuit, configured to output a high-level voltage signal under a control of the second controlling signal (see fig. 2; shutdown residual elimination functional circuit 204; par 0024; discloses When the display apparatus is at a shutdown state, as shown in FIG. 3, the shutdown voltage detection circuit 201 outputs a control signal to the shutdown residual elimination functional circuit 204 when it detects that the input voltage VDET is less than a predetermined threshold, and the shutdown residual elimination functional circuit 204 outputs the shutdown residual elimination signal (that is, high level signals corresponding to the respective gate lines)); 
Huang alone or in combination with other prior art of record fails to disclose the controlling circuit, configured to output a second controlling signal a third controlling signal and an outputting circuit, configured to output the high-level voltage signal to a gate of a thin film transistor in the liquid crystal display device under a control of the third controlling signal; wherein the controlling circuit comprises: a comparing sub-circuit, a selecting sub- circuit, a timing sub-circuit, and an inverting sub-circuit, wherein: the comparing sub-circuit configured to receive the first controlling signal and a reference voltage signal, output a first selecting signal to the selecting sub-circuit in response to the voltage of the first controlling signal being less than or equal to the 
Claims 2-4, 6-17 are allowed for being directly or indirectly dependent on allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624